Citation Nr: 0107105	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-25 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to a compensable evaluation for the residuals 
of a wrist fracture.

3. Entitlement to a compensable evaluation for the residuals 
of a fracture of the left humerus.

4. Entitlement to a compensable evaluation for a scalp 
laceration.

5. Whether the veteran's Department of Veterans Affairs (VA) 
disability compensation is subject to withholding to 
recoup his Special Separation Benefit (SSB) under 
10 U.S.C.A. § 1174a (West 1991 and Supp. 2000).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to August 
1992.

These matters come to the Board of Veterans Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for a skin rash.  In 
addition, the RO granted service connection for a scalp 
laceration, the residuals of a fracture of the left humerus, 
and the residuals of a fracture of the right wrist.  The RO 
assigned non-compensable ratings for each of these 
disabilities, and granted a 10 percent rating for the veteran 
having multiple non-compensable ratings in accordance with 
38 C.F.R. § 3.324 (2000).  The veteran perfected an appeal of 
the denial of service connection and the assigned ratings.

In the May 1999 notice informing the veteran of the above-
referenced decision, the RO also notified him that the 
compensation to which he was entitled would be withheld to 
recoup the separation pay that he had received from the 
military in the amount of $25,797.24.  The veteran has also 
perfected an appeal of the recoupment of his military special 
separation benefit.

The issues of entitlement to service connection for a skin 
disorder and entitlement to compensable ratings for the 
residuals of a wrist fracture, a scalp laceration, and the 
residuals of a left humerus fracture will be addressed in the 
remand section of this decision.



FINDINGS OF FACT

1.  The veteran was voluntarily discharged from service under 
an early release program and received a net lump sum special 
separation benefit in the amount of $18,574.01 in August 
1992.

2.  In the May 1999 rating decision the RO granted service 
connection for multiple disorders and assigned a 10 percent 
rating for multiple non-compensable disabilities that 
affected the veteran's employment, with an effective date in 
January 1999.


CONCLUSION OF LAW

The compensation benefits to which the veteran is entitled 
are subject to withholding in order to recoup the net amount 
of special separation benefit that he received.  10 U.S.C.A. 
§§ 1174(h)(2), 1174a (West 1991); 38 C.F.R. § 3.700(a)(5) 
(2000); Veterans Benefits Administration Manual M21-1, Part 
IV, Chapter 20, Par. 20.41 (Aug. 27, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence shows that the veteran was released from active 
duty in August 1992.  His Certificate of Release or Discharge 
from Active Duty (DD Form 214) indicates that the basis for 
separation was a "voluntary release transfer to another 
service component for early release program-SSB."  The 
document shows that the veteran received a special separation 
benefit $25,797.24, which was paid in a lump sum.  A 
handwritten annotation on the document indicates that the 
veteran received a net payment of $18,574.01.  

The veteran submitted a claim for compensation benefits in 
January 1999.  In May 1999 the RO granted service connection 
for multiple disorders.  Although a non-compensable rating 
was assigned for each of these disorders, the RO awarded the 
veteran a 10 percent disability rating for having multiple 
non-compensable ratings that affected his employment, 
pursuant to 38 C.F.R. § 3.324.  In a May 1999 notice the RO 
informed the veteran that he had received separation pay of 
$25,797.24 from the military, and that his VA disability 
compensation had to be withheld to recoup the amount of 
separation pay that he had received.

The Defense Authorization Act of 1991, Pub. L. No. 102-190, 
provided an incentive program for certain service members in 
over-strength areas to encourage them to leave active duty 
voluntarily in order to downsize the armed forces.  That 
incentive consists of a special separation benefit that is 
computed based on the veteran's base pay and years of 
service.  10 U.S.C.A. § 1174a.  The statute also provides 
that any amount of VA disability compensation to which the 
veteran is entitled be deducted in an amount equal to the 
total amount of special separation benefit received.  10 
U.S.C.A. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5).  The statute 
was amended in 1996 and again in 1998 to exclude the amount 
of Federal income tax withheld from separation pay based on 
the flat withholding rate for Federal income tax withholding.  
The Veterans Benefits Act of 1998, Pub. L. No. 105-178, 112 
Stat. 493 (1998); Veterans Benefits Administration (VBA) 
Manual M21-1, Part IV, Chapter 20, Par. 20.41 (Aug. 27, 
1999); VBA Circular 20-98-5 (Aug. 4, 1998).

In the October 1999 statement of the case the RO corrected 
the amount of special separation benefit that was subject to 
withholding to exclude the amount withheld for Federal income 
tax purposes.  The RO determined that the net amount of the 
benefit subject to withholding is $18,574.01.

The veteran argues that the payment he received should not be 
subject to recoupment.  As set forth above, however, 
separation pay is subject to recoupment according to 10 
U.S.C.A § 1174(h)(2) and 38 C.F.R. § 3.700(a)(5).  The Board 
is bound not only by the statute and regulations, but also by 
the precedent opinions of the VA General Counsel.  38 
U.S.C.A. § 7104(c).  The VA General Counsel has held that, 
"(i)n accordance with the provisions of 10 U.S.C. § 1174a and 
38 C.F.R. § 3.700, VA disability compensation should be 
offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  VAOPGCPREC 
14-92.  The Board has determined, therefore, that the net 
amount of special separation benefit received by the veteran 
is subject to recoupment by withholding the VA disability 
compensation benefits to which he would otherwise be 
entitled.


ORDER

The appeal to exclude the VA disability compensation benefits 
from recoupment of the special separation benefit received by 
the veteran on separation from service is denied.


REMAND

The service medical records show that the veteran was 
involved in a motor vehicle accident in September 1986, as 
the result of which he sustained a minimally impacted 
fracture of the of the distal extremity of the left radius 
and a laceration of the scalp.  The wrist was casted for 
approximately one month.  As the result of an examination in 
October 1986 the treating physician found that the veteran 
was doing well.  Beginning in November 1986 he underwent a 
course of physical therapy to improve the range of motion in 
the left wrist.  

In August 1988 he reported having hyper-extended the left arm 
four days earlier, resulting in painful movement of the 
shoulder.  An X-ray study of the left shoulder revealed an 
impacted fracture of the surgical neck of the humerus, with 
excellent position of the fragments.  His complaints were 
assessed as a non-displaced fracture of the proximal left 
humerus and a possible rotator cuff tear, which were treated 
by immobilization with a sling and exercises.  A subsequent 
X-ray study in October 1988 showed that the fracture site was 
almost indistinct, and the fracture was characterized as 
almost completely healed.  

In June 1990 the veteran received treatment for a rash in the 
groin that was assessed as tinea cruris.  The service medical 
records make no further reference to any skin, left shoulder, 
or wrist problems, and a periodic examination in July 1990 
showed no abnormalities pertaining to the skin or upper 
extremities.  An X-ray study at that time revealed a 
deformity in the left wrist from an old healed injury and 
slight narrowing of the radial-carpal articulation consistent 
with some arthritic changes.

The veteran initially claimed entitlement to compensation 
benefits in January 1999, at which time he did not report 
having received any treatment for the claimed disabilities 
since his separation from service in 1992.  In February 1999 
the RO asked the veteran to submit evidence of treatment 
since his separation from service, and in a February 1999 
statement he again reported that he had not received any 
medical care for his claimed injuries, but that he treated 
his symptoms with over the counter medication.  He stated 
that he experienced swelling of the scar tissue on his scalp, 
which sometimes caused pain.

The RO afforded the veteran a VA examination in April 1999, 
during which he reported having been involved in a motor 
vehicle accident in service that resulted in a fractured left 
wrist and a laceration on the top of his head.  He denied 
having had any subsequent mental status changes or seizures.  
He reported that he sometimes had swelling and pain in the 
area of the scalp laceration, and that he had pain and 
limited motion of the left wrist.  

He also reported having had a rash on his scrotum since 1990.  
He stated that while in service he developed pain in the 
proximal upper arm and that he thought the 
X-ray studies showed a left humerus fracture.  He denied 
receiving any treatment for the left humerus fracture.  He 
also stated that if he lifted the arm sideways he experienced 
pain, stiffness, and binding in the shoulder, and that he 
felt as if the fracture was going to separate.  He further 
stated that he occasionally had pain at rest "inside the 
shoulder joint."  The pain lasted about five seconds and 
occurred approximately twice a month.  He complained of 
weakness in the shoulder, for which he compensated by using 
his right arm.   He did not use any medication for the 
shoulder complaints and denied having incurred any other 
injuries to the shoulder or arm.  

The examiner noted that the veteran was right-handed.  
Physical examination revealed two one-centimeter, slightly 
elevated areas on the scalp without any definite 
discoloration.  The examiner also described scattered, 
maculopapular lesions over the body, including the scrotum.  
An examination of the left shoulder and upper arm showed no 
erythema, warmth, swelling, deformity, or supraspinatus, 
infraspinatus, or deltoid atrophy.  The examiner provided the 
range of motion of the left shoulder and the left wrist.  An 
X-ray study of the left shoulder and humerus were normal, and 
an X-ray study of the left wrist showed no fracture or 
dislocation, but diffuse osteopenia.  The examination 
resulted in diagnoses of status post laceration of the scalp, 
the residuals of a left wrist fracture, status post left 
humerus fracture, left shoulder arthralgia, status post motor 
vehicle accident with apparent head injury, and a rash.  The 
examiner stated that he was unable to determine the etiology 
of the left shoulder complaints, or the etiology of the skin 
rashes.

The Board finds that the report of the April 1999 VA 
examination is not adequate for rating purposes because the 
examiner did not have the claims file available for review, 
did not provide a complete assessment of the functional 
limitations resulting from the service-connected 
disabilities, and did not provide a diagnosis of any 
pathology regarding the musculoskeletal or skin complaints.  
For these reasons additional examinations are required.

As shown above, the RO granted service connection for a scalp 
laceration, which the veteran claimed as the residuals of a 
head injury.  The veteran claims that the in-service head 
injury resulted in symptoms other than the scalp laceration.  
A more thorough examination is needed in order to assess all 
of the residuals of the in-service head injury.

The veteran alleges that he was treated on a number of 
occasions for a rash at Nellis Air Force Base.  The available 
service medical records document treatment for a rash on only 
two occasions.

The veteran argues that a compensable rating should be 
assigned for the residuals of a fracture of the wrist.  The 
service medical records document a fracture of the left 
wrist, and the examiner in April 1999 provided an assessment 
of the left wrist.  In the May 1999 rating decision, however, 
the RO granted service connection for a right wrist fracture.  
The veteran has asserted that the fracture occurred to the 
left wrist, not the right wrist.  This issue is being 
remanded to the RO for clarification of the extremity to 
which the grant of service connection should apply.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), in which the Court 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
act, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the new 
law, or adjudicated the substantive merits of the claim for 
service connection for a skin rash, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  For these additional 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
the multiple VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain any additional 
service medical records, to include any 
records from Nellis Air Force Base that 
are not currently in the claims file.  

3.  In accordance with 38 C.F.R. § 3.655, 
the RO should notify the veteran that VA 
examinations are being scheduled, and 
that his failure to appear for the 
scheduled examinations may result in the 
denial of his pending appeals.

4.  The RO should afford the veteran a VA 
dermatology examination to determine the 
nature and severity of any current skin 
disorder, and to document all 
manifestations of the in-service head 
injury.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  If the examiner finds that 
photographs would aid in his/her 
description of the scalp scars, those 
photographs should be included with the 
report of the examination.  In addition, 
if the examiner finds that an additional 
examination, such as a neurology 
examination, is required in order to 
assess all of the residuals of the in-
service head injury, the additional 
examination should be provided.

The examiner should conduct a thorough 
dermatology examination and provide a 
diagnosis for any pathology found.  The 
examiner should also provide an opinion 
on whether it is at least as likely as 
not that any currently diagnosed skin 
disorder is related to the complaints and 
clinical findings documented in the 
service medical records.  

The examiner should also describe the 
scalp scars in terms of their size, 
location, and any abnormal skin growth.  
The examiner should also determine 
whether the scars are poorly nourished 
with repeated ulceration, tender and 
painful on objective demonstration, or 
result in any functional limitations.  
The examiner should also provide an 
opinion on whether any disfigurement 
resulting from the scalp scars is slight, 
moderate, severe, or exceptionally 
repugnant.  The examiner should provide 
the complete rationale for his/her 
opinion.  

5.  The RO should afford the veteran a VA 
orthopedic examination to document any 
residuals of the left humerus fracture 
and the wrist fracture.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
orthopedic examination of the left arm 
and shoulder and the left wrist and 
provide a diagnosis for any pathology 
found.  Specifically, the examiner should 
describe any and all residual impairment 
resulting from the in-service fractures.  
In examining the left shoulder the 
examiner should document the range of 
motion of the shoulder, including the 
specific limitation of motion due to 
pain.  The examiner should provide an 
opinion on whether the in-service humerus 
fracture resulted in any deformity and, 
if so, characterize that deformity as 
moderate or marked.  The examiner should 
also document the range of motion of the 
left wrist, including any limitation of 
motion due to pain.

The examiner should also describe any 
functional loss pertaining to the left 
shoulder or arm and the left wrist, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to evaluate 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use and not limit 
his/her evaluation of disability to a 
point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  The examiner should also 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
joint pathology.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for a 
skin disorder.  The RO should also re-
adjudicate the issue of entitlement to 
compensable ratings for the residuals of 
the in-service head injury, the left 
humerus fracture, and the wrist fracture.  
The RO should determine whether the grant 
of service connection pertains to the 
left or right wrist.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 



